Title: To George Washington from Robert R. Livingston, 4 December 1782
From: Livingston, Robert R.
To: Washington, George


                        
                            Dear Sir
                            Philadelphia 4th Decr 1782
                        
                        This accompanies a letter from Mr Morris tendering his resignation & offering an appology for not
                            having joined his regiment—I must take upon myself the blame he may incur by the last—My absense detained him in the first
                            instance, & my advise to him to be at Philadelphia when a Gent. shall be appointed to the place I have resigned as
                            the most likely means to continue him in the line he at present is, has since detained him here.
                        Being persuaded of it myself, I have ventured to assure him, that your Excellency would readily accept his
                            appology for not having resigned his commission or joined his regimt earlier.
                        I flatter myself with the hopes of having the honor with Mrs Livingston to pay our comps. to your Excellency
                            & Mrs Washing upon the banks of the Hudson, in the mean while I pray you to offer her our respectful comps.
                            & to believe that I am with the most respectful attatchment & esteem Dear Sir Your Excellencys Most Ob.
                            hum: Servt
                        
                            Robt R. Livingston
                        
                    